

117 SRES 343 ATS: Relative to the death of the Honorable Maurice Robert Gravel, former Senator from the State of Alaska.
U.S. Senate
2021-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 343IN THE SENATE OF THE UNITED STATESAugust 7, 2021Ms. Murkowski (for herself, Mr. Sullivan, Mr. Schumer, Mr. McConnell, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Ms. Lummis, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Mr. Murphy, Mrs. Murray, Mr. Ossoff, Mr. Padilla, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRelative to the death of the Honorable Maurice Robert Gravel, former Senator from the State of Alaska.Whereas Maurice Robert Gravel was born in Springfield, Massachusetts, and graduated from Columbia University before making his home in Alaska;Whereas Maurice Robert Gravel served in the United States Army from 1951 to 1954;Whereas Maurice Robert Gravel was elected to the Alaska House of Representatives in 1962 and served as Speaker of the House from 1965 to 1966;Whereas Maurice Robert Gravel was elected to the United States Senate in 1968 and served the people of Alaska honorably for 2 terms;Whereas legislation sponsored by Maurice Robert Gravel helped ensure the timely approval and construction of the Trans-Alaska Pipeline System, resulting in decades of economic and other benefits to the State and country; andWhereas Maurice Robert Gravel dedicated his life to public service and passionately advocated for the State of Alaska: Now, therefore, be itThat— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Maurice Robert Gravel, former Senator from the State of Alaska;(2)the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy thereof to the family of the Honorable Maurice Robert Gravel; and(3)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Maurice Robert Gravel. 